DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 876.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 12-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,085,338  (Application Number 15/666288 – Published as US 2017/0328244) in view of US 2011/0226209.  
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 14) in view of US 2011/0226209.  US 11,085,338 discloses the claimed subject matter of claim 12 of the current application except the limitation directed toward at least one torsion spring. US 2011/0226209 teaches a rocker arm assembly with at least one torsion spring (134, 136), wherein the at least one torsion spring (134, 136) is coiled around an end of the pivot axle (118). 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 14) in view of US 2011/0226209.  Claim 13 of the current application further discloses that a torsion spring is coiled around each end of the pivot axle. US 2011/0226209 teaches that the at least one torsion spring (134, 136) includes a torsion spring (134) coiled around one end of the pivot axle (118) and another torsion spring (136) coiled around another end of the pivot axle (118). 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 14) in view of US 2011/0226209. U.S. Patent 11,085,338 further discloses that the latch secures the first arm relative to the second arm near a second end of the first arm and a second end of the second arm.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 14) in view of US 2011/0226209. Claim 15 of the current application further discloses that the pivot axle and the at least one torsion spring are located near a dual-feed hydraulic lash adjuster. US Patent 11,085,338 discloses that the pivot axle and torsion spring are located near a dual-feed hydraulic lash adjuster ([0017], Figures 4 and 9). US 2011/0226209 teaches that the pivot axle (118) and the at least one torsion spring (134, 136) are located near a hydraulic lash adjuster (110) ([0021], Figures 1 and 2).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 14) in view of US 2011/0226209. U.S. Patent 11,085,338 further discloses that the rocker arm assembly operates in one of a high-lift mode or a low-lift mode in the latched mode, and in the other of the high-lift mode or the low-lift mode in the unlatched mode.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 15) in view of US 2011/0226209.  Claim 17 contains the same subject matter as claim 9 of US 11,085,338.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 16) in view of US 2011/0226209.  Claim 18 contains the same subject matter as claim 10 of US 11,085,338.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 18) in view of US 2011/0226209.  Claim 20 contains the same subject matter as claim 12 of US 11,085,338.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 19) in view of US 2011/0226209.  Claim 21 contains the same subject matter as claim 13 of US 11,085,338.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 20) in view of US 2011/0226209.  Claim 22 contains the same subject matter as claim 14 of US 11,085,338.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 21) in view of US 2011/0226209.  Claim 23 contains the same subject matter as claim 15 of US 11,085,338.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,085,338 (Application Number 15/666288 - claim 22) in view of US 2011/0226209.  Claim 24 contains the same subject matter as claim 16 of US 11,085,338.

Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  
In the system of claim 1, the inclusion of:
 “a sensor positioned in proximity to a second end of the first arm, the sensor adapted to detect motion of the first arm and the second arm relative to each other, and further adapted to provide a signal indicating the detected motion” was not found. 

In the system of claim 12, the inclusion of:
 “a motion detector for detecting relative motion of the first arm and the second arm, wherein the motion detector is positioned at the first end of the at least one of the first arm or the second arm” was not found. 

Response to Arguments
6.	Applicant's arguments with respect to the provisional double patenting rejection of claims 1-19 and 20-24 have been fully considered. Regarding Claims 1-11 the double patenting rejection has been withdrawn due to the amendments made to the claims, however, regarding Claims 12-24 the Applicant’s arguments are not persuasive. Claims 12-18 and 20-24 have not been amended to overcome the double patenting rejections.
Applicant’s arguments, with respect to the 35 U.S.C. 112(f) interpretation have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretation has been withdrawn. 
Applicant’s arguments, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been withdrawn. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746